COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                         COURT
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX
PATRICIA O. ALVAREZ                                                                   TELEPHONE
LUZ ELENA D. CHAPA                                                                   (210) 335-2635
IRENE RIOS
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                       December 27, 2017

        John R. Holderman                               Vicki Ann Gil
        6202 Madeline                                   4100 Bunker Hill
        San Antonio, TX 78229                           San Antonio, TX 78230
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number:      04-17-00701-CV
               Trial Court Case Number:      2013-CI-20199
               Style: Vicki A. Gil
                      v.
                      John R Holderman

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                             _____________________________
                                                             Luz Estrada
                                                             Chief Deputy Clerk, Ext. 53219


        cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
        Donna Kay McKinney (DELIVERED VIA E-MAIL)
                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 27, 2017

                                        No. 04-17-00701-CV

                                           Vicki A. GIL,
                                             Appellant

                                                  v.

                                      John R HOLDERMAN,
                                             Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-20199
                          The Honorable Renée Yanta, Judge Presiding


                                           ORDER
        After appellant filed a Statement of Inability to Afford Payment of Court Costs, we
abated this appeal, remanded the case to the trial court to resolve the court reporter’s contest, and
requested findings of fact and conclusions of law from the trial court. The findings of fact and
conclusions of law have been filed.
        The trial court found appellant is able to afford the cost of the clerk’s record, but unable
to afford the cost of the appellate filing fees. Appellant has not challenged the trial court’s ruling,
and the clerk’s record has been paid for and filed in this court. We therefore order appellant
Vicki A. Gil to file the appellant’s brief by January 26, 2018.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2017.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court